Bykum, J.
The case states that the plaintiff was as well known by one name as the other, but it is found as facts, that he had no notice of action against him, and that the claim on which the judgment was taken, wasfraudulent. And although it may be true that the party sued, was as well known by one name as the other, it is a strong circumstance against the defendant, that the note on which he sued out his attachment, was given by the agent of the company, a brother of the defendant, who necessarily, must have known the true name of his principal. The company should have an opportunity of contesting the claim.
There is no error.
PER CuRiAM. Judgment affirmed.